DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
The Applicant has argued Blanchette discloses control of a modulator whereas the claimed invention outlines control of a laser.
The Examiner does not agree. First, it is noted that both figures 2 and 3 of Blanchette were cited in the previous office action. Figure 3 is described at [0044] as being substantially equivalent to figure 2 with the main difference being the use of a laser with an integrated modulator or a laser which is directly modulated (without separate modulator component). Blanchette therefore clearly teaches direct control of the laser excitation device.
Second, the current claim language does not make clear that the laser itself is directly driven as opposed to a modulator being driven which is part of a laser system. For instance, prior art such as US 2020/0321747 ([0030]), 2018/0041006 (abstract), 2018/0364356 ([0013]), and 2010/0177794 ([0028]) each describe “lasers”, “laser devices” or “laser sources” wherein these terms are used to describe a laser source/seed coupled with a modulator. The lack of clarity regarding this point in the claims is further evidenced by Applicant’s claim 15: “a laser that has an excitation laser”, which clearly implies the word “laser” can include more than just a laser generator/seed/source.
The Applicant has argued Lowder does not teach a compensation signal establishing means as recited in the claims or specification.
The Examiner notes no particular structure or function is outlined in the claims to limit the operation of the stated signal establishing means. The device utilized by Lowder is therefore understood 
Further the Applicant’s specification at pg.4 lines 15-21 describes the means can include a store of a time dependent signal(s). It is noted that Lowder at [0028] teaches the output from the relied upon means (#418) is a high frequency component (#417) which is necessarily a time dependent signal that is produced/stored by oscillator #418.
The Applicant has further argued that any signal establishing means added to Blanchette would need to be connected to the memory, such configuration is not disclosed.
In response to applicant's argument that the memory connection would need modification, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined features of Blanchette and Lowder would suggest use of the signal establishment means and it would be within the level of ordinary skill to connect such means to the memory as Blanchette has clearly taught similar connections of the signal generation system are already connected to the memory disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Blanchette et al. (US 2013/0183046).
	With respect to claim 1, Blanchette discloses a method for producing a laser pulse of an excitation laser (fig.2/3 seed with or without incorporated modulator), the method comprising: receiving an actuation time of an actuation signal or a laser pulse (fig.2/3 #236), controlling the excitation laser by a driver (fig.2 #208), and producing a driver control signal taking into account a time interval of the actuation time or laser pulse with respect to a previously received actuation time or laser pulse ([0028, 38, 40, 54]).
With respect to claim 2, Blanchette discloses the driver control signal is produced taking into account properties of an optical amplifier controlled by the excitation laser ([0028, 38, 40] based on amp gain recovery timing).
With respect to claim 9, Blanchette discloses the time interval is determined and, taking into account the determined time interval, a driver control signal shape is determined (fig.2 #238).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6-8, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Lowder et al. (US 2017/0187160).
With respect to claim 3, Blanchette teaches the method outlined above including the driver control signal to be produced by a digitally encoded pulse shape signal depending on the time interval ([0048, 49, 28]) which is then converted into an analog signal (fig.5 #530) and appears to use a type of compensation (fig.7a approximate 0-1 scaling based on rate, [0056]). Blanchette does not specify producing the driver control signal comprises compensating for a digitally encoded pulse shape with a digitally encoded compensation signal (i.e. 2 separate signals). Lowder teaches a related seed/modulator input to an amplifier with control (fig.2) that includes a first pulse signal source (fig.4 #414) being combined with a type of compensation signal source (fig.4 #418) which are then multiplied (fig.4 #416, [0028]) and output to the driver (fig.4 #420). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the separated pulse shape signal being combined with the separate compensation signal as taught by Lowder in the device of Blanchette in order to separate what appears to be an already integrated step/process being completed in Blanchette which would allow for simplification of the control scheme (see also MPEP 2144.04 V C) and further signal conditioning via the compensation factor.

With respect to claim 6, Blanchette teaches resetting the compensation signal at the end of the produced pulse shape ([0038] each pulse timing adjusted for).
With respect to claim 7, Blanchette teaches producing the driver control signal comprises producing a pulse shape from a digitally encoded pulse shape by digital to analog conversion (fig.5) that appears to be compensated for with a compensation signal (fig.7a approximate 0-1 scaling based on rate, [0056]), wherein the compensation signal is dependent on the time interval (at least as it relates to the rate). Blanchette does not specify producing the driver control signal comprises compensating for a digitally encoded pulse shape with a compensation signal (i.e. 2 separate signals). Lowder teaches a related seed/modulator input to an amplifier with control (fig.2) that includes a first pulse signal source (fig.4 #414) being combined with a type of compensation signal source (fig.4 #418) which are then multiplied (fig.4 #416, [0028]) and output to the driver (fig.4 #420). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the separated pulse shape signal being combined with the separate scaling signal as taught by Lowder in the device of Blanchette in order to separate what appears to be an already integrated step/process being completed in Blanchette which would allow for simplification of the control scheme (see also MPEP 2144.04 V C) and further signal conditioning via the compensation factor.
With respect to claim 8, Blanchette, as modified, teaches the method outlined above and what appears to be a compensation signal that is a time-dependent factor in the range 0 < factor < 1 (fig.7a approximate 0-1 scaling based on rate, [0056]). Blanchette does not explicitly state the apparent scaling is 0-1. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the approximate 0-1 scaling of Blanchette to be a definitive 0-1 scaling as a 
With respect to claim 10, Blanchette teaches device for producing a driver control signal for controlling a driver that controls an excitation laser (fig.2/5), the device comprising: an actuation signal input (fig.5 #542), a driver signal output (fig.5 #544), a pulse shape store connected to the actuation signal input (fig.5 #520, [0048-49]) and generating an output to the driver (fig.2). Blanchette further appears to teach a compensation establishment means (fig.7a approximate 0-1 scaling based on rate, [0056]), but does not directly teach a compensation signal and a scaling device to which the pulse shape and the compensation signal are supplied. Lowder teaches a related seed/modulator input to an amplifier with control (fig.2) that includes a first pulse signal source (fig.4 #414) being combined with a type of compensation signal source (fig.4 #418) which are then scaled/multiplied (fig.4 #416, [0028]) and output to the driver (fig.4 #420). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the separated pulse shape signal being combined with the separate compensation signal by the scaler/multiplier as taught by Lowder in the device of Blanchette in order to separate what appears to be an already integrated step/process being completed in Blanchette which would allow for simplification of the control scheme (see also MPEP 2144.04 V C) and further signal conditioning via the scaling factor.
With respect to claim 12, Blanchette teaches the compensation signal establishment means comprises a compensation signal store (fig.5 memory, necessary to provide the scaling outlined in claim 10 above and seen in fig.7a).
Claim 13 is rejected for the same reasons outlined in the rejection of claim 10 above.
With respect to claim 15, Blanchette and Lowder teach the device outlined in claim 10 above including a laser (fig.2) that has an excitation laser (fig.2 seed).

s 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Lowder and Desbiens et al. (US 2014/0218791).
With respect to claims 5 and 11, Blanchette and Lowder teach the device/method outline d above, including the importance of timing to the amplifier input (Blanchette, [0028, 38, 40, 54]) and resetting of the compensation after each pulse ([0038] each pulse timing adjusted for). Blanchette does not specify resetting the compensation signal in a time-delayed manner, via a delay member, with respect to the actuation time. Desbiens teaches a similar system (fig.8/10) which includes the use of a delay member (fig.10 #46). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a delay member in the device/method of Blanchette to offset/reset the compensation means as Desbiens has taught such a delay to be important for the pumping lag of the amplifier ([0112]) which is directly related to the timing concerns of Blanchette.
With respect to claim 14, Blanchette, as modified, teaches the device outlined above, including resetting of the compensation after each pulse ([0038] each pulse timing adjusted for), but does not teach the compensation signal establishment means comprises a resettable counter and, depending on the counter, a compensation signal is read from the compensation signal store. Desbiens further teaches use of a counter associated with the trigger (fig.11b [0107]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of such a counter as taught by Desbiens in the compensation portion of the system of Blanchette in order to have a precise means of time controlling the compensation (Desbiens, [0107]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190305508 and 2012/0320450 teach controlling the seed input to balance the amplifier response.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828